Citation Nr: 0212840	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of right eye 
corneal ulceration, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
November 1951 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO rating decision 
that continued a noncompensable rating for a corneal ulcer.  
In a May 2002 rating decision, the RO re-characterized the 
issue on appeal as the evaluation of residuals of a corneal 
ulceration of the right eye, and assigned a 10 percent 
disability rating, effective August 11, 1999.


REMAND

In this case, the Board finds that a remand is required.  The 
Board is aware that regulations were recently amended so as 
to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304).  These amendments were also intended to 
allow the Board, under certain circumstances, to consider 
evidence not previously considered by the agency of original 
jurisdiction (AOJ), so long as the claimant is advised of the 
Board's intention to do so and given an opportunity to 
respond.  However, even under the amended version of the 
regulations, the provisions of 38 C.F.R. § 19.31 still 
require that the AOJ issue a supplemental statement of the 
case (SSOC) if additional pertinent evidence is received and 
the case has not yet been certified for appeal.  67 Fed. Reg. 
3,099, 3104-5 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.31).  In the present case, the record shows that the AOJ 
received additional medical evidence in the form of VA 
treatment records from the Indianapolis VAMC on May 30, 2002.  
The Board notes that these records were received after the 
supplemental statement of the case (SSOC) was issued on May 
23, 2002, but before the case was certified to the Board 
apparently in August 2002.  Because the additional evidence 
contains medical evidence pertaining to the severity of the 
veteran's residuals of right eye corneal ulceration, it is 
pertinent to the claim on appeal.  There is no statement from 
the veteran indicating a desire to waive his right of RO 
review of this evidence.  Therefore, a remand is required to 
allow the RO opportunity to adjudicate this claim in light of 
the new evidence.  67 Fed. Reg. 3,099, 3104-5 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.31).  See 38 C.F.R. 
§ 19.37.  

Secondly, there is a need to obtain additional VA treatment 
records.  The veteran referred to treatment at the 
Indianapolis VA Medical Center (VAMC) at his May 2002 
hearing.  The Indianapolis VAMC treatment records received in 
May 2002 reference the veteran's right eye disability, and 
refer to February 2002 eye examinations.  However, these 
examination reports are not of record.  The Board is of the 
opinion that these VA eye examination reports may be 
pertinent in evaluating the veteran's current level of 
disability.  As such, all VA treatment for the veteran's 
right eye condition since 1999, including the February 2002 
eye examination reports, should be associated with the claims 
file.  

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, further development is 
necessary.  See Bell, supra.  

Additionally, a new VA examination is necessary.  As stated 
above, additional pertinent medical evidence has been 
received since the SSOC was issued in May 2002.  Given that 
some of the new medical evidence suggests that the veteran's 
condition may have worsened in severity since the veteran's 
hospitalization from November to December 2001, an additional 
examination is needed to clarify the severity of the 
veteran's service-connected residuals of corneal ulceration 
of the right eye.  In addition, a new VA examination is 
necessary as there is conflicting medical evidence in the 
record.  In the October 1999 VA examination, the examiner 
indicated that the veteran's right cornea was within normal 
limits, and diagnosed him with proliferative diabetic 
retinopathy in the right eye.  The veteran's visual acuity 
corrected in the right eye was 10/300 for distance, and in 
the left eye, it was 20/60.  However, a June 2001 VA 
cardiology consultation note indicates that the veteran had a 
history of blindness due to corneal ulceration and diabetic 
retinopathy.  In addition, VA medical records dated in 
February and March 2002 indicate that the veteran could only 
see hand movements in front of his eyes, and that the veteran 
was diagnosed as legally blind.  Therefore, to properly 
evaluate the current severity of the veteran's right eye 
disability due to corneal ulceration residuals, the Board is 
of the opinion that an examination of the veteran is 
necessary.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), which became effective 
during the pendency of this appeal.  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).   The VCAA requires VA 
to notify the claimant and the claimant's representative of 
information required to substantiate a claim.  The new law 
also establishes a broader VA obligation to obtain relevant 
records, advise a claimant of the status of those efforts, 
and to provide a VA medical examination in cases where such 
evidence is necessary to make a decision.  The evidentiary 
development sought above is in part requested to comply with 
the VCAA.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) are fully 
satisfied.  The RO should again obtain 
verification of the veteran's period(s) 
of military service.  (This is required 
because any verification that may have 
been obtained earlier has been lost.)

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for right eye 
corneal ulceration residuals since 1999.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review, including all 
treatment records and eye examination 
reports, specifically the February 2002 
eye examination reports, from the 
Indianapolis VAMC.  The records should 
be associated with the claims file.  If 
any identified records are not obtained, 
the RO should notify the veteran of the 
records that could not be obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken with respect to the claim.  

3.  After completion of the above 
actions, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination by an ophthalmologist to 
determine the current nature, extent, 
and disabling manifestations of his 
service-connected residuals of a right 
eye corneal ulceration.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
requests above and this remand, should 
be made available to the examiner for 
review.  This examination should include 
testing of central visual acuity and 
field vision of both eyes, and the 
examination report should include an 
explanation of what the results of this 
testing signify.  The examiner also 
should provide findings applicable to 
the pertinent rating criteria (including 
a discussion of whether, and to what 
extent, impairment of visual acuity or 
field loss, pain, rest-requirements, and 
episodic incapacity are present).  The 
ophthalmologist should specifically 
address the finding in the October 1999 
VA examination that the cornea was 
within normal limits in both eyes.  
Additionally, the ophthalmologist should 
address the June 2001 VA treatment note 
that indicates that the veteran has a 
history of blindness due to corneal 
ulceration and diabetic retinopathy.  
The ophthalmologist should indicate 
whether the veteran's service-connected 
right eye disability worsened after his 
VA hospitalization from November to 
December 2001.  In addition, if 
possible, the ophthalmologist should 
specify the symptomatology that is 
attributable to the veteran's right eye 
corneal ulceration versus that which is 
due to other eye disability, 
specifically diabetic retinopathy.  (See 
June 2001 treatment note.)  It should be 
specifically noted whether the veteran 
experiences blindness in the right eye, 
having only light perception as 
contemplated by 38 C.F.R. § 4.79 (2001) 
(blindness having only light perception 
is held to exist when there is inability 
to recognize test letters at 1 foot and 
when further examination reveals that 
perception of objects, hand movements or 
counting fingers cannot be accomplished 
at 3 feet).  It should be specifically 
noted whether such blindness is due to 
service-connected disability.  It should 
also be noted whether the veteran 
experiences blindness in the left eye 
having only light perception due to any 
pathology.  The ophthalmologist should 
report all findings in detail, and 
should include a complete rationale for 
all opinions and conclusions.  38 C.F.R. 
§ 4.84a (6009) (2001).  The veteran 
should be advised under 38 C.F.R. § 
3.655 (2001) that if he fails to report 
for a scheduled VA examination, his 
claim shall be denied.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the RO should ensure that 
requirements of the VCAA are met.  
Additionally, the SSOC should contain a 
summary of the evidence received since 
the SSOC was issued in May 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

